Citation Nr: 0947007	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-42 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
of the right upper extremity.

2.  Entitlement to service connection for diabetic neuropathy 
of the left upper extremity.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) in February 2004 that denied the 
Veteran's claims for service connection for diabetic 
neuropathy of the right upper extremity, left upper 
extremity, right lower extremity, and left lower extremity.  
Thereafter, jurisdiction was transferred to the Manchester, 
New Hampshire RO.

The Veteran provided testimony at a hearing before a Decision 
Review Officer of the RO in March 2005 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2007.  A transcript of each hearing is of 
record.

The issue of entitlement to service connection for diabetic 
neuropathy was remanded by the Board to the originating 
agency in January 2008 for further development.  In a 
September 2009 rating decision, the originating agency 
granted service connection for diabetic neuropathy of the 
right and left lower extremities.  However, it continued to 
deny service connection for diabetic neuropathy of the right 
and left upper extremities, and these issues have therefore 
been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has not had diabetic neuropathy of the left or 
the right upper extremity at any point during the pendency of 
the claims.


CONCLUSIONS OF LAW

1.  Diabetic neuropathy of the right upper extremity was not 
incurred in or aggravated by active service, its incurrence 
or aggravation during such service may not be presumed, and 
it is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.3307, 3.309 (2009).

2.  Diabetic neuropathy of the left upper extremity was not 
incurred in or aggravated by active service, its incurrence 
or aggravation during such service may not be presumed, and 
it is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.3307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for diabetic 
neuropathy of the right and left upper extremities.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in June 2003 and March 2008.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded an appropriate VA examination 
in response to his claims.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service-connection 
benefits for type II diabetes mellitus.

Service treatment records are negative for evidence of upper 
extremity neuropathy.  On his May 1967 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the upper extremities, and no upper 
extremity neuropathy or neurological impairment was noted.

VA treatment records dated from April 2003 to June 2009 
indicate diagnoses of diabetic neuropathy, with complaints 
and findings of neurological impairment of the lower 
extremities.  The records indicate no complaints of or 
treatment for neurological impairment of the upper 
extremities.

The Veteran was afforded a VA examination in October 2003.  
On that examination, the Veteran reported some tingling 
sensation in both feet, mostly on the toes, and no tingling 
or numbness of the hands.  On physical examination, all four 
extremities had normal sensation to light touch and pin 
prick.  The Veteran was diagnosed as having type II diabetes 
mellitus with questionable complications of neuropathy from 
diabetes.  The examiner commented that nothing abnormal was 
found on neurological examination, but, per the Veteran's 
history, he probably had diabetic neuropathy of the feet.

The Veteran was afforded another VA examination in August 
2009.  On that examination, the Veteran described diabetic 
peripheral neuropathic pain restricting activities due to 
gait instability.  It was noted that, in terms of 
neurological symptoms, the Veteran had numbness of both feet 
going all the way up to the knees, which he reported treating 
with medication.  On examination of the extremities, the 
Veteran had no clubbing, cyanosis, or edema, and dorsalis 
pedis pulses were +1 bilaterally.  Using Weckstien 
monofilament, the Veteran had decreased sensation in the foot 
going up the knee level on both sides, and ankle and patellar 
reflexes were +1 bilaterally.  The Veteran was diagnosed as 
having diabetic neuropathy.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for diabetic neuropathy of the right and left 
upper extremities.

The record does not reflect that the Veteran has or has had 
diabetic neuropathy of either the left or the right upper 
extremity at any point during the pendency of his claim.  The 
Veteran has never been diagnosed as having diabetic 
neuropathy of the upper extremities.  Moreover, while the 
Veteran has consistently complained of lower extremity 
neuropathy, he has never complained of pain, tingling, 
numbness, or any other neurological symptoms of either upper 
extremity; on the October 2003 VA examination, he reported no 
tingling or numbness of the hands.  While the medical record 
reflects diagnoses of diabetic neuropathy, such neuropathy 
has consistently been associated with the lower extremities, 
both by the medical providers and by the Veteran himself.  

As the record does not reflect upper extremity neuropathy at 
any point during the pendency of the claim, the Veteran does 
not have a current right or left upper extremity diabetic 
neuropathy disability that can be service connected.  See 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
Veteran's service connection claims must be denied.


ORDER

Service connection for diabetic neuropathy of the right upper 
extremity is denied.

Service connection for diabetic neuropathy of the left upper 
extremity is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


